        Case 1:19-cr-10080-NMG Document 532-3 Filed 08/22/19 Page 1 of 2



UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS
----------------------------------------------------------x
                                                          :
UNITED STATES OF AMERICA,                                 :
                                                          :
                           Plaintiff,                     :
                                                          :
         -against-                                        : No. 1:19-cr-10080-NMG
                                                          :
DAVID SIDOO, ET AL
                                                          :
                           Defendant.                     :
                                                          :
                                                          :
----------------------------------------------------------x

      DECLARATION OF TIMOTHY BRUNOLD IN SUPPORT OF NON-PARTY
        UNIVERSITY OF SOUTHERN CALIFORNIA MOTION TO QUASH


       I, Timothy Brunold, declare as follows:

1.     I am the Dean of Admission at the University of Southern California (“USC”). I

graduated from USC in 1992, magna cum laude with a degree in international relations. I have

worked in the Admission Department at USC since 1999. I served as the Director of

Undergraduate Admission from 2005 to 2010. Since August 2010, I have served as the Dean of

Admission.

2.     I am a participating member of USC’s Athletics Admission Subcommittee, which

evaluates the applications of prospective student-athletes. Although being designated as a

prospective student-athlete does not guarantee admission to USC, it does enhance a prospective

student’s chances of admission because USC considers the applicant’s exceptional athletic

talents as part of a holistic review of the student’s application.

3.     Various departments and individuals within USC can “tag” a student’s application. This

allows USC personnel to keep track of students for whom there is a special interest. Although

USC does not specifically track the percentage of special interest students who are admitted, the
        Case 1:19-cr-10080-NMG Document 532-3 Filed 08/22/19 Page 2 of 2



majority of students who receive a special interest tag are not admitted. Students who receive

special interest tags must still satisfy a number of other criteria, including but not limited to

grades, test scores, academic rigor, and extracurricular activities, in order to be admitted. Amber

Zangrillo received a special interest tag from the Athletics Department.

4.     USC does not possess any documents containing a complete list of students who received

a special interest tag. This information would have to be compiled and assembled, which would

be time-consuming and burdensome.

5.     There is no possible way to consistently determine which employees issued special

interest tags to which students, or how many special interest tags were issued by a particular

employee. There are no documents that contain such information, and no realistic way to

identify and compile such information.

6.     The Admission Department has no involvement with respect to donations or potential

donations. The Admission Department does not track donations by an applicant’s family.

Information concerning donations by an applicant’s family is not included in an applicant’s file.

If I had known that a prospective student’s family had donated $50,000 or $100,000 to USC, it

would not have affected the Admission Department’s decision whether to admit the student.




       I declare under the penalty of perjury under the laws of the United States that the

foregoing is true and correct. Executed on August 21, 2019, at Los Angeles, California.




                                               _____________________________________
                                               Timothy Brunold




                                                   2
